DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“wherein the opening is a depression in the first face that does not extend completely through the stator core” in claim 1,
“wherein a first opening of the plurality of openings has a first depth and a second opening of the plurality of openings has a second depth that is at least one of greater than or less than the first depth” in claim 9,
“the stator core having a plurality of protrusions each comprising a mass axially extending away from the first face and parallel to the central longitudinal axis” in claim 21.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inayama et al. (US 6885125 B2).
RE claim 1, Inayama teaches a stator 1 provided with a permanent magnet machine (Figs.28, 30 and col.28: 45-50), the stator comprising: a stator core 2 disposed about a central longitudinal axis, the stator core 2 having: an exterior surface (S1) (see annotated Fig.28 below), an interior surface (S2) disposed opposite the exterior surface 
[AltContent: arrow][AltContent: textbox (Protrusion (P))][AltContent: textbox (Axis (A))][AltContent: connector][AltContent: arrow][AltContent: textbox (F2)][AltContent: arrow][AltContent: textbox (F1)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (S2)]
    PNG
    media_image1.png
    878
    705
    media_image1.png
    Greyscale






RE claim 2/1, Inayama teaches the opening 9a is disposed between the exterior surface (S1) and the interior surface (S2) (Fig.28).



RE claim 21, Inayama teaches a stator (Fig.28) provided with a permanent magnet machine (Figs.28, 30 and col.28: 45-50), the stator 1 comprising: a stator core 2 disposed about a central longitudinal axis (A), the stator core 2 having: an exterior surface (S1), an interior surface (S2) disposed opposite the exterior surface (S1) (Fig.28), the exterior surface (S1) and the interior surface (S2) each extending between a first face (F1) and a second face (F2) along the central longitudinal axis (A), and a plurality of stator teeth 3 radially extending from the interior surface (S2) towards the central longitudinal axis (A), the stator core 2 having a plurality of protrusions (P) each comprising a mass (P) axially extending away from the first face (F1) and parallel to the central longitudinal axis (A).

Claims 9 and 20 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2003/0062780 A1).
RE claim 9,  Kaneko teaches a permanent magnet machine (Figs.1,2 and ¶ 44), comprising: a machine housing 1 having an inner surface that extends between a first housing end and a second housing end along a central longitudinal axis (along shaft 2A); and a stator 5 disposed within the machine housing 1, the stator 5 having a stator core 5 having an exterior surface (S1) and an interior surface (S2), each extending between a first face (F1) and a second face (F2) along the central longitudinal axis (of shaft 2A), the stator core 5 defining a plurality of openings 22 that extend from the first 

RE claim 20/9, Kaneko teaches the plurality of openings 22 are circumferentially distributed about the stator core 5 having varying angles of distribution between adjacent openings 22 (see Fig.2 for angles between adjacent openings are different).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inayama in view of Hiwaki et al. (US 2004/0119367 A1).
RE claim 6/1, Inayama has been discussed above. Inayama does not teach a circumferential width of the opening is equal to a circumferential width of the first stator tooth of the plurality of stator teeth.
Hiwaki appeared to show a circumferential width of the opening 17 is substantially equal to a circumferential width of the first stator tooth 12 of the plurality of stator teeth 12. Hiwaki further suggests that the location and size of the opening can be arranged to reduce iron less and improve efficiency of the electric machine (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inayama by having a circumferential width of the opening is equal to a circumferential width of the first stator tooth of the plurality of stator teeth, as taught by Hiwaki, for the same reasons as discussed above.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kimura et al. (US 2004/0124731 A1).
RE claim 10/9, Kaneko has been discussed above. Kaneko does not teach the exterior surface defines a first raised region that is disposed proximate the first face.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by having the exterior surface defines a first raised region that is disposed proximate the first face, as taught by Kimura, for the same reasons as discussed above.

RE claim 11/10, as discussed above, Kimura teaches the first raised region 31 is arranged to engage the inner surface 25a (of housing 25, see Fig.2 and ¶ 29).

RE claim 12/10, as discussed above, Kimura teaches the exterior surface defines a second raised region 31 that is disposed proximate the second face (axial end of the core 16, see Figs.1, 2).

RE claim 13/12, as discussed above, Kimura teaches the second raised region 31 is arranged to engage the inner surface 25a (of housing 25, see Fig.2 and ¶ 29).

RE claim 18/9, Kaneko has been discussed above. Kaneko does not teach the inner surface defines recessed regions that extend from the inner surface towards an outer surface of the machine housing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by having the inner surface defines recessed regions that extend from the inner surface towards an outer surface of the machine housing, as taught by Kimura, for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/02/2021 with regard to claims 9, 19 and 20 have been fully considered but they are not persuasive.
On page 5 of the Remark, Applicant argued that Kaneko requires opening 22 extend completely through the structure to transfer to the cooling fluid and while Kaneko discloses different cross-sectional area openings, the depth of each is identical.
In response: Applicant’s argument was not persuasive because the claim does not specify the depth in any particular direction. Therefore, the “depth” of the opening can be reasonably interpreted as dimension in radial direction. Therefore, Kaneko clearly show openings 22’ has different radial depths in Fig.8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834